                 Case 20-11943-JTD        Doc 37     Filed 02/09/21      Page 1 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                           OF THE DISTRICT OF DELAWARE


 In re:                                             Chapter 7

 ARANDELL KENTUCKY, LLC,                            Case No. 20-11943 (JTD)

                             Debtor.                Hearing Date: 3/2/21 @ 1:00 p.m.
                                                    Objection Deadline: 2/23/21 @ 4:00 p.m.


                   CHAPTER 7 TRUSTEE’S MOTION FOR AN ORDER
                APPROVING SETTLEMENT OF ESTATE CLAIMS AGAINST
                        STAG INDUSTRIAL HOLDINGS, LLC
                       PURSUANT TO FED. R. BANKR. P. 9019


          David W. Carickhoff, Chapter 7 Trustee (the “Trustee”) for the bankruptcy estate of the

above-captioned debtor (the “Debtor”) hereby moves this Court, pursuant to Federal Rule of

Bankruptcy Procedure 9019 (the “Motion”), for entry of an Order Approving the Stipulation (the

“Stipulation”) by and among the Trustee, on behalf of the Debtor’s estate, and STAG Industrial

Holdings, LLC (“STAG”), and in support thereof, states as follows:

                                         JURISDICTION

          1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334, and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware dated as of February 29, 2012. This matter is a core proceeding under

28 U.S.C. § 157(b)(2) and the Bankruptcy Court may enter a final order consistent with Article

III of the United States Constitution.

          2.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. The

statutory predicates for the relief sought herein are sections 105(a) of title 11 of the United States

Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).
              Case 20-11943-JTD        Doc 37      Filed 02/09/21   Page 2 of 7




                                      BACKGROUND

       3.     On August 13, 2020 (the “Petition Date”), the Debtor and its affiliates filed for

relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the

“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware, (the

“Court”). On November 4, 2020, the Debtor’s chapter 11 case was converted to a case under

chapter 7 of the Bankruptcy Code.

       4.     David W. Carickhoff has been duly appointed as chapter 7 trustee of the Debtor’s

estate pursuant to section 701(a) of the Bankruptcy Code. The section 341(a) meeting of

creditors was held and concluded.

       5.     The Debtor subleased certain premises located at 125 Richwood Road, Walton,

Kentucky (the “Leased Premises”) from Trend Offset Printing Services, Inc. (“Trend”) under a

sublease agreement dated March 19, 2018 (the “Sublease”). STAG owns the fee title to the

Leased Premises and leases such Leased Premises to Trend.

       6.     To the extent not terminated pre-petition or pre-conversion, the Sublease is

deemed to be rejected by operation of section 365(d)(4) of the Bankruptcy Code.

       7.     STAG and Debtor were parties to a condemnation action with the Commonwealth

of Kentucky Transportation Cabinet Department of Highways (the “Highway Department”) in

connection with highway construction plans adjacent to the Leased Premises. The parties to the

condemnation action reached a settlement. Under the settlement, $1,750,000 (the “Allowance”)

was to be applied toward certain permanent improvements to the Leased Premises in accordance

with the terms and conditions of that certain Allowance Disbursement Agreement, dated as of

March 3, 2020 (the “Disbursement Agreement”), by and between STAG and Debtor.

       8.     The Debtor and STAG established an escrow account (the “Escrow”) to hold the

                                               2
               Case 20-11943-JTD         Doc 37      Filed 02/09/21   Page 3 of 7




Allowance. Commonwealth Land Title Insurance Company is acting as the escrow agent (the

“Escrow Agent”) under the Escrow

        9.     Under the Disbursement Agreement, $1,000,000 of the Allowance was to be

disbursed to Debtor monthly in increments of $41,666.66 (or $41,666.67) subject to Debtor’s

satisfaction of certain conditions as more fully set forth in the Disbursement Agreement. The

$750,000 balance of the Allowance was to be disbursed to Debtor upon completion of certain

specific improvements.     If the conditions were not satisfied timely or could no longer be

satisfied, the escrowed funds would be released back to STAG.

        10.    Pursuant to the Disbursement Agreement, the first four monthly payments were

disbursed to Debtor (March, April, May and June 2020). However, due to Debtor’s failure to

satisfy the conditions under the Disbursement Agreement, monthly payments ceased in July

2020.

        11.    In accordance with his duties under the Bankruptcy Code, the Trustee reviewed

the Debtor’s books and records, pre-Petition Date transfers and investigated potential causes of

action and claims belonging to the Debtor’s estate, including, but not limited to, possible claims

for: avoidance of fraudulent and/or preferential transfers in excess of $170,277 made during the

90-day period prior to the Petition Date, pursuant to sections 547, 548 and 550 of the Bankruptcy

Code (the “Estate Claims”). STAG vigorously denies and opposes such claims.

        12.    As a result of arms’ length negotiations, and to avoid the delay and cost of

litigation, the Trustee and STAG reached a resolution of any and all claims between them,

including disputes regarding the Estate Claims, on the terms and conditions set forth below and

in the Stipulation which is attached hereto as Exhibit 1.




                                                 3
                 Case 20-11943-JTD            Doc 37       Filed 02/09/21       Page 4 of 7




                                          THE STIPULATION

        13.      Below is a summary of the terms of the Stipulation, a complete copy of which is

attached hereto as Exhibit 1.1

        14.      The Stipulation provides for the full satisfaction and release of the Estate Claims

against STAG in exchange for payment of $41,666.67 (the “Settlement Payment”), which

amount shall be paid from the Escrow. Upon the Trustee’s receipt of the Settlement Payment in

full, all claims between STAG and the Debtor’s estate will be released and discharged.

                                         RELIEF REQUESTED

        15.      By this Motion, the Trustee seeks approval, pursuant to Bankruptcy Rule 9019, of

the Stipulation with STAG.

        16.      Bankruptcy Rule 9019 provides that “[o]n motion by the [T]rustee and after

notice and a hearing, the court may approve a compromise or settlement. Notice shall be given

to creditors, the United States trustee, the debtor . . . and to any other entity as the court may

direct. Fed. R. Bankr. P. 9019(a); see also Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d

Cir. 1996). Courts generally defer to a trustee’s business judgment when there is a legitimate

business justification for the trustee’s decision. Id. at 395.

        17.      In determining whether a settlement should be approved under Bankruptcy Rule

9019, the Court must “assess and balance the value of the claim that is being compromised

against the value to the estate of the acceptance of the compromise proposal.” Id. at 393. In

striking this balance, the Court should consider the following four factors: “(i) the probability of

success in the litigation; (ii) the likely difficulties in collection; (iii) the complexity of the

litigation involved, and the expense, inconvenience and delay necessarily attending it; and (iv)
1
   The terms of the Stipulation summarized in this Motion in no way alter, change, or amend the actual terms set
forth in the Stipulation with STAG. In the event that there are any inconsistencies between this summary and the
actual terms of the Stipulation, the language set forth in the Stipulation shall control.
                                                       4
               Case 20-11943-JTD         Doc 37      Filed 02/09/21     Page 5 of 7




the paramount interest of the creditors.” Id. See also In Key3Media Grp., Inc., 336 B.R. 87, 93

(Bankr. D. Del. 2005) (explaining that, in determining whether a compromise is in the best

interests of the estate, courts must “assess and balance the value of the claim that is being

compromised against the value of the estate of the acceptance of the compromise proposal”).

       18.     It is well-established that a settlement proponent need not convince the court that

the settlement is the best possible compromise, but only that the settlement falls “within the

reasonable range of litigation possibilities somewhere above the lowest point in the range of

reasonableness.” In re Nutritional Sourcing Corp., 398 B.R. 816, 833 (Bankr. D. Del. 2008); see

also In re W.R. Grace & Co., 475 B.R. 34, 77-78 (Bankr. D. Del. 2012) (“In analyzing the

compromise or settlement agreement under the Martin factors, courts should not have a mini-trial

on the merits, but rather should canvass the issues and see whether the settlement falls below the

lowest point in the range of reasonableness.” (citations and internal quotation marks omitted)).

       19.     A review of the four Martin factors demonstrates that the settlement with STAG

should be approved. The Trustee invested significant time and effort in analyzing the Estate

Claims and considered the defenses asserted by STAG. Moreover, the settlement was reached

after significant negotiations between the parties. Based on the foregoing considerations, and the

facts set forth herein, the Trustee respectfully submits that the Stipulation represents a fair and

reasonable compromise that is in the best interest of the Debtor’s estate.

       20.     The Trustee believes that the outcome of any litigation against STAG is uncertain

at best. STAG vigorously opposes the Estate Claims and is well represented. Absent entry into

the Stipulation, the Trustee would face significant and uncertain litigation.




                                                 5
               Case 20-11943-JTD          Doc 37      Filed 02/09/21     Page 6 of 7




       21.     Moreover, litigating such issues to finality would be costly and time consuming.

Expenses incurred in prosecuting such uncertain litigation would diminish any recovery that the

estate’s creditors might receive.

       22.     Finally, the Trustee firmly believes that the Stipulation is in the best interest of the

Debtor’s creditors and estate, especially in light of the substantial defenses raised or that could be

raised by STAG. The Trustee, on behalf of the Debtor’s estate, is receiving payment $41,666.67

and waiver of STAG’s claims, in exchange for the waiver of uncertain litigation. This resolution

has been reached after arm’s length negotiations.

       23.     The Trustee submits that the settlement (a) is a reasonable compromise in light of

the competing arguments, (b) represents, in the Trustee’s business judgment, the most efficient

and value-maximizing resolution of the Estate Claims, (c) was negotiated at arm’s length and in

good faith between the Trustee and STAG, and (d) is in the best interests of the Debtor’s estate

and its stakeholders. The Trustee respectfully requests that the Court approve the Stipulation as

a reasonable exercise of his business judgment and authorize the Trustee to proceed with

implementing the Stipulation’s terms.

                                             NOTICE

       24.     Notice of this Motion has been given to: (a) the Office of the United States

Trustee; (b) all parties that have requested notice in the chapter 7 cases pursuant to Bankruptcy

Rule 2002; (c) STAG, by its counsel; and (d) the Escrow Agent. Such notice is reasonable in

light of the circumstances of these chapter 7 cases and the nature of the relief sought herein.




                                                  6
               Case 20-11943-JTD        Doc 37     Filed 02/09/21    Page 7 of 7




                                        CONCLUSION

        WHEREFORE, the Trustee respectfully requests that the Court enter the attached Order

granting the Motion, approving the Stipulation, and granting such other and further relief as the

Court deems just and equitable.


Dated: February 9, 2021
                                             /s/ David W. Carickhoff
                                             David W. Carickhoff (No. 3715)
                                             300 Delaware Ave., Suite 1100
                                             Wilmington, DE 19801
                                             Tel: (302) 777-4350
                                             Fax: (302) 777-4352
                                             Email: dcarickhoff@archerlaw.com

                                             Chapter 7 Trustee

218037974v2




                                               7
